A final judgment disposing of the case and allowing the defendant "to go hence" is essential to confer jurisdiction on this court to review the rulings of the circuit court, under section 6431 of the Code. Wood, use, c. v. Coman et al.,56 Ala. 283; Eslava v. Jones, 79 Ala. 287; Martin v. Alabama Power Co., 208 Ala. 212, 94 So. 76; State ex rel. Wright v. Kemp,205 Ala. 201, 87 So. 836; Wise et al. v. Spears et al., 200 Ala. 695,76 So. 869; Alston v. Marengo County Board of Education,224 Ala. 676, 141 So. 658.
Under the rulings in the cases cited, the judgment in the instant case will not support an appeal, and the appeal must, therefore, be dismissed.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.